Citation Nr: 0533016	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  03-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for right knee traumatic 
arthritis, status-post total knee replacement, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1978 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Jackson, Mississippi, by 
which the veteran's 30 percent evaluation of his service-
connected right knee disability was continued.  The veteran's 
notice of disagreement with his disability rating was 
received in September 2002; in February 2003 a statement of 
the case (SOC) was issued and the veteran's substantive 
appeal was received.  Thereafter the veteran withdrew his 
request for a hearing.

The Board issued a decision in this matter in February 2004.  
The veteran appealed the Board decision, and, in June 2005, 
the Secretary of Veterans Affairs and the veteran submitted a 
Joint Motion to Remand and Stay Proceedings (joint motion).  
The United States Court of Appeals for Veterans Claims 
(Court) granted the joint motion that same month, and, 
therefore, the February 2004 Board decision is vacated.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Subsequent to the Board's February 2004 decision (now 
vacated), additional VA treatment records pertinent to the 
veteran's right knee disability have been associated with his 
claims file.  A waiver of initial RO review did not accompany 
the additional treatment records and this procedural right 
may not be presumed to have been waived.  See 38 C.F.R. 
§ 19.37 (2005); Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Because the RO, as 
the agency of original jurisdiction, has not reviewed this 
new evidence and has not prepared a supplemental SOC (SSOC) 
discussing this evidence, the Board is compelled to remand 
this case for the issuance of an SSOC.

Furthermore, the record reveals the veteran receives regular 
periodic VA treatment for his right knee disability and, as 
such, all the relevant VA treatment records that could 
potentially be helpful in resolving the veteran's claim 
should be obtained.  Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  While the veteran has been afforded a VA examination 
in August 2004, the resulting report does not contain 
sufficient evidence to evaluate the veteran's claim.  
Specifically, while the examiner referred to painful motion, 
the degree at motion at which point pain begins was not 
noted.  Therefore, the Board is of the opinion that the 
veteran should be afforded a VA examination for compensation 
purposes to ascertain the current nature and severity of his 
right knee disability.

Finally, as part of VA's duty to assist, the veteran should 
be requested to submit any evidence in his possession.  See 
38 C.F.R. § 3.159(b) (2005).

Accordingly, this case is REMANDED for the following actions:

1.  Tell the veteran to submit copies of 
any evidence in his possession relevant 
to his increased rating claim.

2.  Obtain the veteran's VA treatment 
records from March 2005 to the present 
from the VA medical facility located in 
Biloxi, Mississippi. 

3.  Schedule the veteran for a VA joints 
examination to determine the current 
nature and extent of his service-
connected right knee disability, to 
include noting the point in the range of 
motion at which pain begins if painful 
motion is present and any additional 
limitations of joint function on use or 
during flare-ups, expressed in degrees of 
additional limitation of motion.  To 
address a concern raised by the Court in 
the Joint Motion for Remand, the examiner 
also should comment on whether arthritis 
of the joint may yet still be considered 
present, even in the context of total 
knee replacement.  If any medical opinion 
cannot be given on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so indicate in 
the examination report.  The claims 
folder should be made available to the 
examiner for review.

4.  Readjudicate the veteran's increased 
rating claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided an 
SSOC that contains notice of all relevant 
actions taken on the claims for benefits 
and all evidence received since February 
2003.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

